          Case 4:20-cv-01214-JJV Document 18 Filed 08/11/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

DAWN HINKLE                                      *
                                                 *
               Plaintiff,                        *
v.                                               *         No. 4:20-cv-01214-JJV
                                                 *
KILOLO KIJAKAZI,                                 *
Acting Commissioner,                             *
Social Security Administration,                  *
                                                 *
               Defendant.                        *

                                  ORDER AND JUDGMENT

       Defendant filed a Motion to Remand this case (Doc. No. 17) pursuant to sentence four of

42 U.S.C. ' 405(g) (1995):

       The court shall have the power to enter, upon the pleadings and transcript of the
       record, a judgment affirming, modifying, or reversing the decision of the
       Commissioner of Social Security, with or without remanding the cause for a
       rehearing.

       The Commissioner seeks remand to conduct further proceedings and states opposing

counsel was contacted but did not respond before the time the Motion was filed.   Even assuming

Plaintiff’s Counsel objects, under the circumstances, I find a “sentence four” remand is

appropriate. Buckner v. Apfel, 213 F.3d 1006, 1010-11 (8th Cir. 2000).

       Accordingly, the Commissioner’s decision is reversed and remanded for action consistent

with this opinion.   This is a “sentence four” remand within the meaning of 42 U.S.C. ' 405(g)

and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       SO ORDERED this 11th day of August 2021.

                                                     ____________________________________
                                                     JOE J. VOLPE
                                                     UNITED STATES MAGISTRATE JUDGE
